Locher, J.,
dissenting. For the reasons set forth in my dissents to Kirchner v. Crystal (1984), 15 Ohio St. 3d 326, 332, and Shearer v. Shearer (1985), 18 Ohio St. 3d 94, 103, I am once again compelled to dissent.
The underlying policy rationales for stare decisis articulated by the majority as “security and certainty” are ill-served by allowing retroactive abolition of intrafamilial immunity. See, e.g., my dissent to Zagorski v. South Euclid-Lyndhurst Bd. of Edn. (1984), 15 Ohio St. 3d 10, 13. This court’s decision in Kirchner v. Crystal, supra, occurred well after the insurance contract was entered into by appellee Auto-Owners herein — the accident itself occurred November 2, 1981. The insurance contract was premised upon certain legal assumptions not the least of which was the existing law of this state which included this court’s prior recognition of the immunity doctrine. The retroactive abolition of immunity thus defeats the expectations and assumptions of the insurance contract and diminishes, rather than enhances, “security and certainty.”
I am thus compelled to stand by my original position on intrafamilial immunity and remain unpersuaded by today’s majority opinion. Therefore, I dissent.